Opinion by
Judge Pryor:
If this land in controversy is to be regarded as unappropiated at the time the patent issued to the appellant, it is evident that the appellee was living upon it at the date of the patent, claiming it as his own and being then in good faith, had a pre-emption right that he could not be divested of by another person locating the same, without three months’ notice of the intention of the party who is about to appropriate it. Section 2 of ch. 109, General Statutes. It is claimed, however, that the appellee entered under an assignment of a land warrant from one Dawson, who was the assignee of one Raney, and that the assignment was void. The question as to the validity of the assignment is not involved in this case, as the proof shows by the testimony of the appellant that she knew of appellee’s claim and the survey, and when appropiating the land for her own use she was disturbing a possession under a claim of right adverse to a mere intruder and in plain violation of the statute in regard to such intent.
The irregularity of the entry, if any existed, will not be inquired *480into on behalf of the one who obtains a patent for land that he knows has been entered by some one else, and seeks to hold the land upon the idea alone of an irregularity in the character of the entry made by the actual occupant, unless the provisions of the statute are strictly followed.

C. M. Parsons, for appellant.


James M.JYork, for appellee.

Judgment affirmed.